784 F. Supp. 927 (1990)
ALLSTATE INSURANCE CO., Successor to Northbrook Excess & Surplus Insurance Company, Plaintiff,
v.
QUINN CONSTRUCTION COMPANY, National Union Fire Insurance Company of Pittsburgh, Pa., and Insurance Company of North America, Defendants.
Civ. A. No. 85-2220-WD.
United States District Court, D. Massachusetts.
January 19, 1990.
John B. Connarton, Jr., Medverd, Connarton & Simmons, Boston, Mass., Michael G. Patrizio, Dowd & Dowd, Ltd., Chicago, Ill., for Allstate Ins. Co.
Paul R. Koepff, Mudge Rose Guthrie Alexander & Ferdon, New York City, David B. Chaffin, Wickens, Hare, Koches & Brooks, Boston, Mass., for Ins. Co. of North America.
Anil Madan, Jon M. Nelson, Madan and Madan, P.C., Boston, Mass., Norman Golub, Sheft & Sweeney, New York City, for Nat. Union Fire Ins. Co. of Pittsburgh, Pa.

ORDER
WOODLOCK, District Judge.
It is hereby ordered that the above action be dismissed, with prejudice, and that the April 27, 1989 Judgment and February 28, 1989 Memorandum and Order herein be vacated. 713 F. Supp. 35.